DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2020 has been entered.
In view of the Amendments to the Claims filed February 27, 2020, the rejections of claims 1-3 under 35 U.S.C. 103 previously presented in the Office Action sent December 11, 2019 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-5 are currently pending while claim 4 has been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim recites, “a control device…programmed to control a purging device…and a purging control unit to set a purging condition of the purging process”.
The specification, as originally filed, dose not evidence applicant had in possession an invention which includes a control device which is programmed to both control a purging device as well as programmed to control a purging control unit to set a purging condition of the purging process.
The specification teaches one single control device 30 which is programmed to control a purging device as well as set a purging condition of the purging process.
The specification does not teach an embodiment that includes a control device, corresponding to control device 30 which includes the CPU, ROM, and RAM, which is programmed to control an additional control unit, the claimed purging control unit. Only one control unit 30 including a CPU, ROM, and RAM is discussed in the instant specification. Dependent claims are rejected for dependency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubosaka (JP 2006-24478A) in view of Jinba (JP 2008-10347 A) and Morita et al. (U.S. Pub. No. 2014/0141345 A1).
With regard to claims 1 and 3, Tsubosaka discloses a fuel cell system comprising:
a fuel cell (100 exemplified in Fig. 1 and described in the Abstract as “fuel cell 100”) in which
at least an anode electrode (12 depicted in Fig. 1 and described in the Abstract as “anode electrode 12”) and 
a cathode electrode (13 depicted in Fig. 1 and described in the Abstract as “cathode electrode 13”) with
an electrolyte membrane interposed therebetween from both sides (11 depicted in Fig. 1 as interposed between the cited anode electrode 12 and the cited cathode electrode 13 from both left and right sides and described in [0021] as “electrolyte membrane”) contains
a radical inhibitor (see [0022] teaching “the anode catalyst layer 12a…mixed with CeO2 to elute Ce3+” which is cited to read on the claimed at least an anode electrode contains a radical inhibitor as CeO2 inhibits hydroxyl radicals).

Tsubosaka does not disclose a fuel cell system including a control device to control a purging device and a purging control unit.
However, Jinba discloses a fuel cell system (100, Fig. 2). Jinba teaches
a control device (60, Fig. 2; see [0025] teaching an electronic control unit (ECU)) to control
a purging device (70, Fig. 2; see [0030] teaching “70 scavenges the inside of the fuel cell 1 to remove the residual water…70 controls pressure control means including pressurizing means (compressor 7) and a pressure reducing means (back pressure valve 10 and purge valve 21) to oxidize the gas flow paths 5, 6 of the fuel cell 1 as scavenging gas. Gas is supplied to generate pressure fluctuations (pressurization and depressurization). At the time of pressure reduction, the residual water inside the fuel cell 1 is removed by being sucked by the oxidizing gas discharged from the fuel cell 1”; the cited device 70 is cited to 
to perform a purging process of purging water in the fuel cell by supplying a purging gas into the fuel cell after a power generation stop request of the fuel cell is issued (the claimed “to perform a purging process of purging water in the fuel cell by supplying a purging gas into the fuel cell after a power generation stop request of the fuel cell is issued” is an intended use limitation of the claimed purging device; the cited purging device is cited to read on the claimed “to perform a purging process of purging water in the fuel cell by supplying a purging gas into the fuel cell after a power generation stop request of the fuel cell is issued” because it is structurally capable of performing a purging process of purging water in the fuel cell by supplying a purging gas into the fuel cell after a power generation stop request of the fuel cell is issued as described in [0030] and actually does perform a purging process of purging water in the fuel cell by supplying a purging gas into the fuel cell after a power generation stop request of the fuel cell is issued as described in [0030] and [0025] teaching operation stop detection unit 62); and
a purging control unit (see [0025] teaching an electronic control unit (ECU) which includes an operation stop detection unit 62 that detects the operation stop of the fuel cell 1…predicts the amount of water remaining in the fuel cell 1 after the operation of the fuel cell 1 is stopped, and whether or not removal of the remaining water is necessary based on the result of prediction of the amount of remaining water. And a residual water removal necessity [0025])
to set a purging condition of the purging process so as to increase a purging power in stages or continuously as a correlation value correlated with an accumulated amount of water accumulated in the electrolyte membrane changes with an increase in the accumulated amount (see Fig. 2, 5, and 6 and see [0033-0037] teaching a purging condition of the purging process increasing purging power in stages, by increasing purging time/number of pressure fluctuations, as a correlation value correlated/related with an accumulated amount of water accumulated in the electrolyte membrane changes with an increase in the accumulated amount), wherein
the correlation value is an elapsed time of the fuel cell, as from start of use of the fuel cell, (see [0033-0037] teaching correlation value is an elapsed time from when the ignition switch is turned off, which provides for an elapsed time after the start of the fuel cell since the fuel cell is started in order to turn off the ignition switch), wherein
when the correlation value is less than a threshold α, the purging control unit sets a first purging condition of the purging process so as to increase the purging power in stages or continuously as the correlation value correlated with 
when the correlation value is longer than or equal to the threshold α, the purging control unit sets a second purging condition of the purging process in which the purging power is high than that in the first purging conduction (such as equal to or above the threshold value at S20, Fig. 5 when further pressure fluctuations are needed which provides for a higher purging power, provided by the increased purging time/number of pressure fluctuations, than that in the first purging conduction since the second condition includes the total number of pressure fluctuations from S16 to S30). 

Jinba discloses purging the residual water allows for increasing power generation performance because the supply of fuel gas and oxidant gas to the electrolyte membrane is not hindered (see [0003]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the fuel cell system of Tsubosaka to include the 
Tsubosaka, as modified to include the control device to control the purging device and purging control unit of Jinba above, discloses the correlated value is correlated, or related to, the accumulated amount of radical inhibitor accumulated in the electrolyte membrane as it changes with an increase in the accumulated amount as Tsubosaka teaches the radical inhibitor is eluted [0022]. 
Jinba teaches a control device (recall ECU 60) but does not explicitly teach the ECU as having a CPU, ROM, and RAM to provide for the ECU being programmed to control the cited purging device and purging control unit. 
However, Morita et al. teaches a fuel cell system (see Title). Morita et al. teaches a control device conventionally includes a CPU, ROM, and RAM to function off of programs stored inside (see [0087]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the generic ECU design of Jinba for the ECU design of Morita et al., which includes a CPU, ROM, and RAM to allow programmable functionality, because the simple substitution of a known element known in the art to perform the same function, in the instant case an ECU in a fuel cell purging system, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 2, independent claim 1 is obvious over Tsubosaka in view of Jinba and Morita et al. under 35 U.S.C. 103 as discussed above. Jinba discloses wherein
the purging control unit increases the purging power by performing increasing a purging time (such as cited in the rejection of claim 1 above, Jinba .
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima et al. (JP 2003-100308) in view of in view of Jinba (JP 2008-10347 A), Morita et al. (U.S. Pub. No. 2014/0141345 A1), and Tsubosaka (JP 2006-24478A).
With regard to claims 1 and 5, Nojima et al. discloses a fuel cell system comprising:
a fuel cell (see [0009] “fuel cell”) in which
at least an anode electrode ((see [0009] “fuel electrode”) and 
a cathode electrode ((see [0009] “air electrode”) with
an electrolyte membrane interposed therebetween from both sides ((see [0009] “solid polymer membrane”) contains
a radical inhibitor (see [0011] teaching “CeO2” contained at the cited cathode electrode).

Nojima et al. does not disclose a fuel cell system including a control device to control a purging device and a purging control unit.
However, Jinba discloses a fuel cell system (100, Fig. 2). Jinba teaches
a control device (60, Fig. 2; see [0025] teaching an electronic control unit (ECU)) to control
a purging device (70, Fig. 2; see [0030] teaching “70 scavenges the inside of the fuel cell 1 to remove the residual water…70 controls pressure control means including pressurizing means (compressor 7) and a pressure reducing 
to perform a purging process of purging water in the fuel cell by supplying a purging gas into the fuel cell after a power generation stop request of the fuel cell is issued (the claimed “to perform a purging process of purging water in the fuel cell by supplying a purging gas into the fuel cell after a power generation stop request of the fuel cell is issued” is an intended use limitation of the claimed purging device; the cited purging device is cited to read on the claimed “to perform a purging process of purging water in the fuel cell by supplying a purging gas into the fuel cell after a power generation stop request of the fuel cell is issued” because it is structurally capable of performing a purging process of purging water in the fuel cell by supplying a purging gas into the fuel cell after a power generation stop request of the fuel cell is issued as described in [0030] and actually does perform a purging process of purging water in the fuel cell by supplying a purging gas into the fuel cell after a power generation stop request of the fuel cell is issued as described in [0030] and [0025]
a purging control unit (see [0025] teaching an electronic control unit (ECU) which includes an operation stop detection unit 62 that detects the operation stop of the fuel cell 1…predicts the amount of water remaining in the fuel cell 1 after the operation of the fuel cell 1 is stopped, and whether or not removal of the remaining water is necessary based on the result of prediction of the amount of remaining water. And a residual water removal necessity determining means 66 for determining. Further, the ECU 60 is provided with a scavenging means 70 for scavenging the inside of the fuel cell 1 to remove the residual water when it is judged that the residual water needs to be removed”; the operation stop detection unit 62 and determining means 66 are cited to read on the claimed “purging control unit” because it functions to control the operation of the cited purging device 70 as described in [0025])
to set a purging condition of the purging process so as to increase a purging power in stages or continuously as a correlation value correlated with an accumulated amount of water accumulated in the electrolyte membrane changes with an increase in the accumulated amount (see Fig. 2, 5, and 6 and see [0033-0037] teaching a purging condition of the purging process increasing purging power in stages, by increasing purging time/number of pressure fluctuations, as a correlation value correlated/related with an accumulated amount of water accumulated in the electrolyte membrane changes with an increase in the accumulated amount), wherein
the correlation value is an elapsed time of the fuel cell, as from start of use of the fuel cell, (see [0033-0037] teaching correlation value is an elapsed time 
when the correlation value is less than a threshold α, the purging control unit sets a first purging condition of the purging process so as to increase the purging power in stages or continuously as the correlation value correlated with the accumulated amount of water in the electrolyte membrane changes with the increase in the accumulated amount (such as the threshold at step S20, Fig. 5 wherein before the threshold at S20, in other words less than the threshold value at S20, the purging control unit sets a first purging condition of the purging process so as to increase the purging power in stages or continuously as the correlation value correlated with the accumulated amount of water in the electrolyte membrane changes with the increase in the accumulated amount such as the number of pressure fluctuations needed if determined yes at S16 and up to and less than the threshold value at S20); and 
when the correlation value is longer than or equal to the threshold α, the purging control unit sets a second purging condition of the purging process in which the purging power is high than that in the first purging conduction (such as equal to or above the threshold value at S20, Fig. 5 when further pressure fluctuations are needed which provides for a higher purging power, provided by the increased purging time/number of pressure fluctuations, than that in the first purging conduction since the second condition includes the total number of pressure fluctuations from S16 to S30). 

Jinba discloses purging the residual water allows for increasing power generation performance because the supply of fuel gas and oxidant gas to the electrolyte membrane is not hindered (see [0003]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the fuel cell system of Nojima et al. to include the purging device and purging control unit cited in Jinba because it would have allowed for increased power generation performance.
Nojima et al., as modified to include the control device to control the purging device and purging control unit of Jinba above, discloses the correlated value is correlated, or related to, the accumulated amount of radical inhibitor accumulated in the electrolyte membrane as it changes with an increase in the accumulated amount as Tsubosaka teaches radical inhibitor is eluted [0022]. 
Jinba teaches a control device (recall ECU 60) but does not explicitly teach the ECU as having a CPU, ROM, and RAM to provide for the ECU being programmed to control the cited purging device and purging control unit. 
However, Morita et al. teaches a fuel cell system (see Title). Morita et al. teaches a control device conventionally includes a CPU, ROM, and RAM to function off of programs stored inside (see [0087]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the generic ECU design of Jinba for the ECU design of Morita et al., which includes a CPU, ROM, and RAM to allow programmable functionality, because the simple substitution of a known element known in the art to .

Response to Arguments
Applicant's arguments filed February 27, 2020 have been fully considered but they are not persuasive.
Applicant notes the amended claims are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        February 26, 2021